UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7117



MARION BEASLEY, JR.,

                                              Plaintiff - Appellant,

          versus


COUNTY OF FORSYTH; STATE OF NORTH CAROLINA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Russell A. Eliason,
Magistrate Judge. (1:07-cv-00457-NCT)


Submitted:   October 31, 2007            Decided:   November 21, 2007


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marion Beasley, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marion Beasley, Jr., appeals a magistrate judge’s order

dismissing his complaint without prejudice to his right to refile.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000).        See Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949); United

States v. Bryson, 981 F.2d 720, 723 (4th Cir. 1992) (magistrate

judge may hear matters in 28 U.S.C. § 2255 (2000) proceedings, but

may not decide them absent explicit consent of the parties). Where

a dispositive matter is referred to the magistrate judge under 28

U.S.C. § 636(b) (2000), parties must have the opportunity to

object, and the district court is required to conduct de novo

review of the portions of the recommendation to which objections

are made.     Bryson, 981 F.2d at 723.     Because Beasley did not

consent to the jurisdiction of the magistrate judge, the magistrate

judge’s order is not a final appealable order.     Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                                          DISMISSED




                                - 2 -